Taft, J.,
concurring. Words such as “until further order of this court” are necessarily implied in any decree such as the one involved in the instant case at the point where they are expressly included in the decree in the instant case. Corbett v. Corbett, 123 Ohio St., 76, 174 N. E., 10. This is recognized in both the majority and minority opinions in Tullis v. Tullis, 138 Ohio St., 187, 34 N. E. (2d), 212. In my opinion, the express inclusion in the decree of these words, which would otherwise be implied where they appear, is no reason for rendering a different decision in the instant case from that in Tullís v. Tullís, supra. I believe, therefore, that the decision being rendered in the instant case does overrule Tullis v. Tullis, supra. However, the reasons stated by Zimmerman, J., in his dissenting opinion in Tullis v. Tullis, supra, convince me that the decision in that case should be overruled.